Case 16-20397-tnw          Doc 85    Filed 03/12/20 Entered 03/12/20 09:50:54            Desc Main
                                     Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 In Re:                                              Case No. 16-20397

 Kathy Ann Hilton
                                                     Chapter 13

 Debtor(s).                                          Judge Tracey N. Wise




 AMENDED NOTICE OF HEARING ON OBJECTION TO MOTION TO SELL REAL
                          PROPERTY


          All parties shall take notice that the foregoing Objection shall come on for hearing before

the U.S. Bankruptcy Court, United States Courthouse, 35 West 5th Street, Suite 306, Covington,

KY 41011 on April 7, 2020, at 10:00 am.




                                                     Respectfully Submitted,

                                                     /s/ Jon J. Lieberman
                                                     Jon J. Lieberman (86802)
                                                     Sottile & Barile, Attorneys at Law
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
                                                     Attorney for Creditor
Case 16-20397-tnw       Doc 85     Filed 03/12/20 Entered 03/12/20 09:50:54           Desc Main
                                   Document      Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on March 12, 2020.

By Notice of Electronic Filing to:

       Eric A Steiden, Debtor’s Counsel
       esteiden@steidenlaw.com

       Beverly M. Burden, Trustee
       Notices@Ch13EDKY.com

       Office of the U.S. Trustee
       ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

       Kathy Ann Hilton, Debtor
       5361 Stoneledge Court, 1G
       Taylor Mill, KY 41015


                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (86802)
                                                 Attorney for Creditor
